ALDRICH, District Judge.
Tlie plaintiff’s letters patent are dated May 12, 1885, and numbered 317,622, and claim 3, on which he relies as covering his device, and the only one material, is in the following words:
“An abrading disk, formed with a cushioned peripheral face oblique to its axis, and wiih a. circumferential guard, i, adapted to sustain the abrading band, h, and secure it in position upon the disk, substantially as specified.”
An abrading disk manufactured in accordance with this claim is intended for use in evening and smoothing the breast of hoot and shoe heels, and it is claimed that its combination and structure are such that it will operate rapidly and satisfactorily upon a concaved heel front. This work was previously done by sandpaper held in the hand, and, to he done satisfactorily, required considerable time; I think the mechanism involved in plaintiff’s device produces a combination not anticipated by prior art, and, when carried forward to a machine attached to a revolving shaft, becomes a practical and useful piece of machinery for use in the manufacture of hoots and shoes. The invention or wheel in question has a beveled surface on its face, calculated to adjust itself to the concaved surface of the front of the heel, and to work down close to the sole of the boot. It has a circumferential guard, which prevents the paper from sliding off the roll when in use. The defendant has sold wheels made in accordance with claim 3, and therefore has infringed the plaintiff’s right. • Let an injunction issue in accordance with these views, and, as an accounting is waived, the decree for plaintiff should be for nominal damages only.